Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  May 27, 2020                                                                  Bridget M. McCormack,
                                                                                              Chief Justice

  160772                                                                             David F. Viviano,
                                                                                     Chief Justice Pro Tem

                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
  SARON E. MARQUARDT, Personal                                                    Richard H. Bernstein
  Representative for the Estate of                                                Elizabeth T. Clement
  SANDRA MARQUARDT,                                                               Megan K. Cavanagh,
                                                                                                   Justices
               Plaintiff-Appellant,
  v                                                      SC: 160772
                                                         COA: 343248
                                                         Washtenaw CC: 12-000621-NH
  VELLAIAH DURAI UMASHANKAR, MD,
           Defendant-Appellee,
  and
  JONATHAN HAFT,
             Defendant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the November 26, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the decedent failed to give Dr. Umashankar notice as required
  by MCL 600.2912b, by way of notice mailed on July 20, 2009, on the ground that the
  notice was not addressed or directed to him. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.

        The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
  and Michigan Health and Hospital Association are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.
                                                                                                               2


       BERNSTEIN, J., did not participate because he has a family member with an interest
that could be affected by the proceeding.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 27, 2020
       a0520
                                                                             Clerk